Case 1:20-cv-10701-DPW Document 79-7 Filed 05/06/20 Page 1 of 3




              Exhibit G
                  Case 1:20-cv-10701-DPW Document 79-7 Filed 05/06/20 Page 2 of 3

                            The Commonwealth of Massachusetts
                            Executive Office of Health and Human Services
                                     Department of Public Health
                            250 Washington Street, Boston, MA 02108-4619

CHARLES D. BAKER                                                                                  MARYLOU SUDDERS
      Governor                                                                                         Secretary

KARYN E. POLITO                                                                                MONICA BHAREL, MD, MPH
 Lieutenant Governor                                                                                  Commissioner

                                                                                                    Tel: 617-624-6000
                                                                                                   www.mass.gov/dph



                 GUIDANCE FOR GROCERY STORES AND LOCAL BOARDS OF HEALTH
                     ON THE MARCH 25, 2020 ORDER OF THE COMMISSIONER
                                REGARDING GROCERY STORES

                                             ISSUED APRIL 7, 2020

        On March 25, 2020, the Commissioner of Public Health, issued an order relevant to grocery
        stores to provide continuation of essential services while additionally reducing exposure of
        shoppers and employees to COVID-19 (hereinafter, the Order). This guidance is issued pursuant
        to that Order to further clarify and enable essential services to be provided.

             1) Store Specific Maximum Permissible Occupancy Levels
                    a. Each Grocery store shall limit occupancy to 40 percent of its maximum permitted
                       occupancy level as documented in its occupancy permit on record with the
                       municipal building department or other municipal record holder in order to
                       provide for in-store social distancing while preserving sufficient access for the
                       public to supplies of food and necessities.
                           • Stores with a maximum occupancy of 25 persons or less are exempt from
                               this requirement. Local boards of health should consult with these stores
                               to ensure appropriate protections are in place.
                    b. Grocery store staff shall monitor the number of customers entering and exiting the
                       store in order to demonstrate compliance with the maximum permissible
                       occupancy level.
                    c. The occupant count shall include customers and employees.
                    d. No Local Board of Health shall prescribe or enforce a different limitation on
                       Grocery store occupancy levels.
                    e. Grocery stores may calculate and employ an average number for staff per shift in
                       counting employees present in the retail selling space to account for incidental
                       movement of employees in and out of retail selling space.

             2) If lines form outside the grocery store, staff should monitor the line to ensure customers
                are maintaining appropriate distance from each other.

             3) If lines form outside the grocery store or other physical security concerns arise, local law
                enforcement should be notified and consulted.
        Case 1:20-cv-10701-DPW Document 79-7 Filed 05/06/20 Page 3 of 3




   4) Local boards of health are advised to minimize the application of specialized rules that
      dictate which products grocery stores may or may not be offered for sale to the public and
      how those products may be displayed. Where local boards of health have particular
      concerns about individual products, the boards should consult with store operators to
      discuss the value of special safety protocols to reduce risk.

   5) As grocery stores are a critical provider during this time local boards of health should
      work with these businesses to ensure that food and essential products are available to the
      public without disruption. Every effort should be made to ensure continued operation of
      grocery stores. If health concerns develop with respect to the operation of an individual
      grocery store, local boards of health should make all efforts to address the concerns with
      the grocery store instead of seeking punitive measures.

   6) If a grocery store offers online delivery or curbside pickup capabilities, customers should
      be encouraged to use those methods before coming into the store.

   7) Grocery stores should communicate with customers through in store signage and public
      service announcements. Where practical, retailers should designate one-way aisles in
      stores to maximize spacing between customers and should identify the one-way aisles
      with signage and floor markings.

   8) The entirety of the Commissioner’s Order of March 25, 2020, remains in place.
      However, grocery stores are reminded that they must continue to provide alternative
      hours, at least one hour every day in the early morning, for adults 60 years and older in
      order to limit their potential exposure. These hours must be conspicuously posted and
      should be enforced by grocery stores.




______________________________________
Monica Bharel, MD, MPH
Commissioner, Massachusetts Department of
Public Health

April 7, 2020
